Citation Nr: 1619298	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-38 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral hand disability.

4.  Entitlement to service connection for a right arm disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to December 1964 and from May 1966 to March 1982, including service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2011. 

In May 2012 and April 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

To comport with the evidence of record, the Board recharacterized the separate service connection claims for right and left shoulder disabilities as one issue of entitlement to service connection for a bilateral shoulder disability in the interest of clarity and efficiency.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability had its onset in service.  

2.  The Veteran's bilateral shoulder disability had its onset in service.  

3.  The Veteran's bilateral hand disability had its onset in service.  


4.  The Veteran's right arm radiculopathy is secondary to his now service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for entitlement to service connection for a bilateral hand disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for entitlement to service connection for a right arm radiculopathy, as secondary to the service-connected cervical spine disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.71a (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for cervical spine, bilateral shoulder, bilateral hand and right arm disabilities.  He asserts that the claimed disabilities are due to a fall into a pit which incurred while in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).


A. Facts

Cervical spine

Service treatment records reflect treatment for the neck pain.  A July 1977 treatment record shows that the Veteran complained of a painful and swollen neck.  An assessment of cervical adenopathy was noted.  The Veteran's separation examination dated in September 1981 indicates an abnormal head, face, neck and scalp. 

A VA examination report dated in May 1982 shows that the Veteran complained of pain which rose into his neck.  It was reported that the pain had been experienced for the past 10 years.  

A VA examination report dated in December 1991 shows that the Veteran reported having trouble with his neck, especially when driving.  Movement of his neck was restricting.  A diagnosis of osteoarthritis versus discogenic disease of the cervical vertebra was provided.  X-ray results showed mild root encroachment at the C5-C6 level.  

A November 1992 VA examination report shows that the Veteran complained of constant pain in his neck, especially with movement.  Upon examination, cervical vertebra revealed no gross pathology, however, there was marked tenderness on palpation of the muscles or bones in the area.  The Veteran's range of motion for flexion was "fairly normal."  

A private treatment record dated in October 1999 indicates that the Veteran complained of neck and back pain.  The Veteran had reported that he had been experiencing pain for about 20 years.  Upon examination, tenderness over the neck with some pain on movement in all directions was found.  A diagnosis of cervical stenosis of C3-C4 and C4-C5 with radiculopathy and degenerative disease of the cervical spine was provided.  

At his June 2011 Board hearing, the Veteran testified that he injured his neck after falling into a pit while in service.  He stated that he has "hurt ever since."  His wife stated that the Veteran had always complained of pain and can see the Veteran in pain when he turns his neck.  

The Veteran was afforded a VA examination in July 2015.  A diagnosis of degenerative joint disease (DJD) of the cervical spine and degenerative disc disease (DDD) was provided.  Upon testing, abnormal or outside of the normal range results were found.  Muscle strength testing was normal.  

The VA examiner opined that the Veteran's cervical spine condition was less likely than not incurred in or caused by or aggravated by the claimed in-service injury, event or illness.  The VA examiner noted a review of the Veteran's service treatment records, post service treatment records and lay statements and provided a rationale for each.  For the sake of brevity, the Board will summarize the VA examiner's rationale and state that for notations of complaints and treatment for a cervical spine condition found in service treatment records, the VA examiner stated that these were related to cervical lymphadenopathy which is separate from a cervical spine condition.  For notations of complaints and treatment for cervical spine condition post service, these were due to injuries incurred during the Veteran's law enforcement career.  The Veteran's lay statements regarding the onset and complaints of pain since service where noted as acute conditions and that there was no documentation to support the chronicity of the condition.  

Bilateral shoulders

Service treatment records dated in May 1979 show that the Veteran complained of feeling a "pop" when he landed on his left shoulder after a fall.  

A VA examination report dated in May 1982 shows that the Veteran complained of pain between the shoulder blades.  It was reported that the pain had been experienced for the past 10 years.  Upon examination, the Veteran's left shoulder revealed pain with elevation over the head.  When the Veteran put his hand behind his back, he experienced severe pain in the shoulder and upper deltoid area which lasted approximately 5 minutes.  It was noted that the Veteran had post injury to left shoulder with sequela.  

A VA examination report dated in December 1991 shows that the Veteran reported pain and limited motion of this left shoulder.  Upon examination, range of motion testing found decreased motion for the Veteran's shoulders, bilaterally.  A diagnosis of osteoarthritis was found in the left and right shoulders.  

A November 1992 VA examination report shows that the Veteran reported pain in his left shoulder blade.  Upon examination, no gross pathology, pain or tenderness was found upon examination.  Forward elevation was reduced in both the right and left shoulders.  The Veteran was diagnosed with osteoarthritis of the right and left shoulders to be ruled out.  

An August 2009 VA examination report shows that the Veteran reported that both his right and left shoulders hurt.  An assessment of right shoulder internal derangement with rotator cuff problem and left shoulder tendinitis with internal derangement or rotator cuff problem was provided.  An opinion regarding the relationship to service could not be provided without speculation.  

At his June 2011 Board hearing, the Veteran testified that he injured his shoulders after falling into a pit while in service.  He stated that he had "hurt ever since."  His wife stated that the Veteran had always complained of pain.  She noted that it is hard for the Veteran to pull the sheet up on the bed due to pains in his arms.  

An October 2012 VA examination report shows that the Veteran was diagnosed with rotator cuff tendinitis/subacromial bursitis.  Upon examination, the Veteran's forward flexion was to 80 degrees.  Less movement than normal and pain on movement, bilaterally, was noted.  

The VA examiner opined that it was less likely as not that the Veteran's claimed bilateral shoulder disability was caused by any incident or event that occurred during his period of service, specifically the Veteran's contention that he sustained an injury while in service.  The VA examiner noted that there was no documentation to support the chronicity of the claimed condition.  The VA examiner also stated that the Veteran's history was inconsistent.  

The Veteran was afforded a VA examination in July 2015.  A diagnosis of rotator cuff tendinitis was provided.  Upon examination, abnormal or outside of normal range of motion was found, bilaterally.  It was noted that the Veteran was unable to reach over his head and experienced pain on reaching behind his neck.  It was also noted that the Veteran was unable to perform rotator cuff testing.

The VA examiner opined that the Veteran's bilateral shoulder condition was less likely than not incurred in or caused by or aggravated by the claimed in-service injury, event or illness.  The VA examiner noted a review of the Veteran's service treatment records, post service treatment records and lay statements and provided a rationale for each.  For the sake of brevity, the Board will summarize the VA examiner's rationale for each medical record and lay statement reviewed and state that for notations of complaints and treatment for bilateral shoulder conditions found in service treatment records, the VA examiner stated that these were acute and transitory.  For notations of complaints and treatment for bilateral shoulder conditions post service, these were due to injuries incurred during the Veteran's law enforcement career.  The Veteran's lay statements regarding the onset and complaints of pain for his bilateral shoulders since service where noted as acute conditions and that there was no documentation to support the chronicity of the condition.  

Bilateral hands

Service treatment records reflect complaints and treatment for pain in the Veteran's bilateral hands.  A January 1964 treatment record notes that the Veteran was experiencing arthralgias.  A September 1964 treatment record shows that the Veteran was treated for swollen hands.  A service treatment note dated in December 1981 shows that the Veteran complained of joint pain in both hands.  An assessment of probable degenerative joint disease was provided.  

A May 2007 private medical record reflects that the Veteran was diagnosed with osteoarthritis of the hands.  

An August 2009 VA examination report shows that the Veteran reported pain in both hands.  He noted numbness in his left hand.  Upon examination, the VA examiner noted no localized tenderness.  The Veteran was able to make a good fist and grasp, bilaterally.  An assessment of osteoarthritis of the hands, bilaterally, was provided.  An opinion regarding the relationship to service could not be provided without speculation.  

At his June 2011 Board hearing, the Veteran testified that he experienced pain in his hands.  The Veteran indicated that he had trouble picking up items, like a tea pitcher, due to pain.  

An October 2012 VA examination report shows that the Veteran was diagnosed with resolved history of trigger finger-4th and 5th fingers, bilaterally.  The Veteran reported cramping in his fingers.  There was no limitation of motion, evidence of painful motion or functional loss for the right or left hand, thumbs or fingers found.  The VA examiner stated that there were no clinical findings to support any pathology of locking of fingers or weakness of the hands.  

The VA examiner opined that it was less likely as not that the Veteran's claimed bilateral hand disability was caused by any incident or event that occurred during his period of service, specifically the Veteran's contention that he sustained an injury while in service.  The VA examiner noted that there was no documentation to support the chronicity of the claimed condition and that the Veteran's history was inconsistent.  

The Veteran was afforded a VA examination in July 2015.  A diagnosis of a history of trigger finger -4th and 5th, bilaterally resolved and no current objective evidence of a hand condition was provided.  Upon examination, bilateral hand range of motion was found to be normal.  

The VA examiner opined that the Veteran's right and left hand condition was less likely than not incurred in or caused by or aggravated by the claimed in-service injury, event or illness.  The VA examiner noted a review of the Veteran's service treatment records, post service treatment records and lay statements and provided a rationale for each.  For the sake of brevity, the Board will summarize the VA examiner's rationale and state that for notations of complaints and treatment for bilateral hand conditions found in service treatment records, the VA examiner stated that these were acute and transitory.  In addition, the VA examiner noted medical literature regarding DJD of the hand and stated that DJD was not present while the Veteran was in service.  For notations of complaints and treatment for bilateral hand conditions post service, these were due to injuries incurred during the Veteran's law enforcement career.  In addition, the VA examiner noted that carpal tunnel syndrome and an arthritis condition of the hands were etiologically, anatomically and pathophysiological separate conditions.  The Veteran's lay statements regarding the onset and complaints of pain since service where noted as acute conditions and that there was no documentation to support the chronicity of the condition.  

Right arm 

An August 2009 VA examination report shows the Veteran experienced numbness coming down from his neck.  The VA examiner noted that the Veteran had cervical spine disc disease and that the Veteran was likely to have radiation.  The VA examiner also noted that the Veteran's right arm condition was not related to service.  

An October 2012 VA examination report shows that the VA examiner determined that a right arm disability was not found upon examination.  The VA examiner opined that it was less likely as not that the Veteran's claimed right arm disability was caused by any incident or event that occurred during his period of service, specifically the Veteran's contention that he sustained an injury while in service.  The VA examiner noted that there was no documentation to support the chronicity of the claimed condition.

The Veteran was afforded a VA examination in July 2015.  A diagnosis of no current objective evidence of right arm condition was provided.  The Veteran reported pain in his right mid arm.  The VA examiner noted that there was no wasting of or weakness found in the right arm.  Upon testing the cervical spine, radiculopathy was not found.  

The VA examiner opined that the Veteran's right arm condition was less likely than not incurred in or caused by or aggravated by the his cervical spine condition.  The VA examiner noted that there was no documentation of a right arm condition in service or in post service medical records.  The VA examiner also stated that per peer reviewed medical literature, cervical spine pain could radiate to shoulders and arms.  

B. Analysis

Regarding the Veteran's claims for service connection for a cervical spine disability, a bilateral shoulder disability and a bilateral hand disability, the Board finds that service connection is warranted.  During the pendency of the appeal, current diagnoses of degenerative joint disease of the cervical spine and degenerative disc disease, bilateral rotator cuff tendinitis and osteoarthritis of the hands have been provided, respectively.  An in-service injury has also been established.  The service treatment records reflect a May 1979 notation regarding the Veteran's fall and complaints and treatment for his claimed disabilities while in service.  The Veteran only need establish a nexus between the current disabilities and the in-service injury.

The Board finds that the evidence of record is in relative equipoise with respect to the establishing a nexus between the Veteran's cervical spine, bilateral shoulder and bilateral hand disabilities and service.  The Board is mindful of the negative October 2012 and March 2015 VA opinions which were provided by the same VA examiner; however, those opinions only serve to place the evidence in this case in a state of relative equipoise with the Veteran's credible and competent testimony as to the onset of symptoms and recurrent conditions.  A showing of a recurrent condition can serve to satisfy the requirement for a nexus between an in-service event and a current chronic disability.  Here, the Veteran has competently and credibly reported that he suffers from neck, shoulder and hand pain which has persisted since service.  In addition, the Veteran's lay statements and hearing testimony from his spouse corroborate his report of having neck, shoulder and hand pain while in service and which has continued since separation.  See Layno, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.303(a) (2015).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, as there is competent evidence both in favor of and against the claim, the Board is of the opinion that this point has been attained.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  As such, after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a cervical spine disability, a bilateral shoulder disability and a bilateral hand disability is warranted.

Regarding the Veteran's claim for service connection for a right arm disability, as noted above, service connection is warranted for a disability that was caused or aggravated by a service-connected disability.  The Veteran has complained of right arm pain.  The August 2009 VA examination report shows the Veteran experienced numbness coming down from his neck.  The VA examiner noted that the was likely to have radiation from his cervical spine condition.  The July 2015 VA examination report shows that the Veteran was diagnosed with DJD and DDD of the cervical spine and the VA examiner stated that, per peer reviewed medical literature, cervical spine pain can radiate to shoulders and arms.  

In this decision, service connection has been established for a cervical spine disability.  Additionally, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that any associated neurologic impairment is to be evaluated separately under the appropriate Diagnostic Code, to include but not limited to bowel or bladder impairment.  38 C.F.R. § 4.71a.  Therefore, based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran has right arm radiculopathy secondary to his service-connected cervical spine disorder.  Consequently, service connection is warranted for this disability.

ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a bilateral shoulder disability is granted.

Entitlement to service connection for a bilateral hand disability is granted.

Entitlement to service connection for a right arm disability is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


